Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Tait on 8/25/2022.

The application has been amended as follows: 

1. A method for analysing behaviour of each of a plurality of users, each performing an academic activity on a user device, for recommending a change in at least one behavioural attribute to at least one of the plurality of users for changing at least one effect of the behavioural attribute, the method comprising: 
obtaining academic activity data comprising clickstream events generated by a mouse, comprising clicks, navigations, time duration between clicks, and user's facial expression of each of the plurality of users captured using a camera of the user device while each of the plurality of users is performing the academic activity on the user device, the academic activity comprising choosing an answer option, changing an answer option, marking a question for review, attempting a question, swapping subjects, and navigating to different webpages; 
analysing the academic activity data of the plurality of users and a context of the academic activity for determining one or more behavioural attributes of each of the plurality of users; 
assigning a value for each of the one or more behavioural attributes of each of the plurality of users based on one or more of, the user's academic activity data, the context of the academic activity, and a profile of each user; 
determining a percentile score for each of the plurality of users for each of the one or more behavioural attributes; 
determining a preferred percentile score for each of the one or more behavioural attributes; 
generating one or more goals based on the percentile score of the at least one user for the at least one behavioural attribute and the preferred percentile score, in relationship with effect of the at least one behavioural attribute; and 
presenting and recommending the one or more goals to the at least one user through the user device associated with the user, wherein the one or more goals defining a change in at least one behavioural attribute, a magnitude of change, and a direction of change in the at least one behavioural attribute for enhancing learning outcomes of the at least one user.

5. A system for analysing behaviour of each of a plurality of users during their use of their user devices for performing an academic activity and recommending a change in at least one behavioural attribute to at least one of the plurality of users, for achieving a change in at least one effect of the behavioural attribute, the system comprising: 
a mouse;
a camera;
a behavioural attribute derivation module configured for analysing academic activity data of the plurality of users, and a context of the academic activity, the academic activity data obtained while each of the plurality of users is performing the academic activity on the user device, for determining one or more behavioural attributes of each of the plurality of users, wherein the academic activity data comprise clickstream events generated by the mouse, comprising clicks, navigations, time duration between clicks, and user's facial expression captured using the camera of the user device, associated with the academic activity comprising choosing an answer option, changing an answer option, marking a question for review, attempting a question, swapping subjects, and navigating to different webpages; 
a scoring module configured for assigning a value for each of the one or more behavioural attributes of each of the plurality of users based on at least one of, the user's academic activity data, the context of the academic activity, and a profile of each user; 
a percentile scoring module configured for: 
determining a percentile score for each of the plurality of users for each of the one or more behavioural attributes; and 
determining a preferred percentile score for each of the one or more behavioural attributes; a recommendation engine configured for: 
generating one or more goals based on the percentile score of the at least one user for the at least one behavioural attribute and the preferred percentile score, in relationship with effect of the at least one behavioural attribute; and 
presenting and recommending the one or more goals to the at least one user through the user device associated with the user, the one or more goals, the one or more goals defining a change in the at least one behavioural attribute, a magnitude of change, and a direction of change in the at least one behavioural attribute for enhancing learning outcomes of the at least one user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715